Title: To James Madison from Henry Joseph Hutchins, 13 February 1809
From: Hutchins, Henry Joseph
To: Madison, James



Philadelphia, February 13th. 1809.

An individual, the 1/ 6,000,000th. part of the people of the United States of America, now begs leave to address a few remarks to you before you exchange the arduous office of Secretary of State for the easy and independent station of President.  No one individual in the United States possesses so thoroughly as yourself a knowledge of the real situation of this Country, its rights and policy with foreign powers; of course the true and proper line of conduct to be pursued rests in your own bosom, and will doubtless be put into execution in the best manner for the honour and welfare of this Nation.  It is not my object therefore to waste time by endeavouring to give unnecessary advice or information on subjects familiar to you.  The dispatches by the Mentor & Pacific I take for granted are closed and that they have certainly breathed the true spirit of the Nation with that perspicuity and discernment in the choice of language which your former communications on interesting subjects evince, that you are well calculated to display.  I now consider you as at leisure and preparing your mind for other duties of a different cast, which tho’ more irksome to the feelings of the accomplished gentleman, convey a greater pleasure to the finished patriot.  Pro patria mori is a motto never to be forgotten in a Republic, and it should be the standing dish at every meal for all Americans.  Relying on this sentiment pervading the breast of every Citizen, the President of the United States should never hesitate or fear.  No foreign or domestic foe should e’er disturb his peace of mind, but calmly he must pursue his own ideas imitating the Great Author of our existence in producing general good from partial evil, and waiting with humility for the perfection of his work in due season.  The intention of the writer is merely to remind you of two duties which your fellow-citizens will deem most important for their next executive to perform.
1st.  To place that firm reliance on your own judgment as not to suffer the importunities of any man or set of men to induce you to change the measures which you have maturely weighed and determined to bring into action.
2d.  To preserve that inflexible silence on occasions, so necessary for an executive Officer who wishes to command and ensure the good will & respect of the people; always bearing in mind that one word from the President is equivalent to a dozen lines from the Secretary.
For the frankness of this communication I offer no apology, convinced it will receive that fractional (1/ 6000000) part of attention that it merits, and subscribe with respect and esteem Your Friend & well wisher,

Henry J. Hutchins

